PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/092,043
Filing Date: 8 Oct 2018
Appellant(s): MATTERN, Claudia



__________________
Thomas W. Adams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Initially, Examiner notes that the Appeal Brief dated 08/30/2021 (hereinafter Brief) did not address, on the merits, the Office’s assertion that Joos (U.S. Pub. 2015/0013828, hereinafter “Joos”) anticipates a two-part blank set under a reasonably broad definition of the term “separate” as “divided into constituent parts or distinct elements”. This interpretation of the term “separate” was set forth in the most recent Non-final rejection dated 03/31/2021 (hereinafter Non-final rejection) at pg. 4 and pgs. 11-12. Under this interpretation, the two parts, being distinct elements of the blank set, are, in fact, “separate” as would be understood to one of ordinary skill in the art.
Rather, Appellant’s arguments in the Brief concern the prima facie case of obviousness, set forth in the Non-final rejection, of separating the two components assuming that “separate”, as would be understood by one of ordinary skill in the art, requires a more specific definition, i.e., the two parts are physically separated, disconnected, detached, in two separate pieces, etc., before filling and closing the set for use.
Appellant argued that:
prima facie obviousness has not been established, and even if a prima face case has been stated, the alleged obviousness is based only on the Examiner’s reliance upon a single mention of a possibility in the primary reference, and so this prima facie obviousness has been overcome by the evidence submitted in [the Declaration].” See Brief, pg. 5.

As noted in the Non-final rejection (see pg. 11) and as acknowledged by Appellant at least in the Declaration, Joos explicitly discloses a two-part blank set consistent with Applicant’s interpretation of the term “separate”, stating that “…a two-part configuration with the bottom part 2 and the top part 3 being separate therefrom is also possible.” (See Joos at para [0032]).
Appellant’s Declaration and subsequent arguments in the Brief (see pgs. 5-7 under “Evidence: Declaration under 37 C.F.R. 1.132”) asserted in summary that “there was no expectation that a two-part blank would be workable or practicably [sic], at the time when Joos was filed” (see Brief, pg. 5). Applicant’s assertion that a two-part configuration of Joos is not “workable” or “practicable” amounts to an assertion of non-operability/non-enablement.
It has been held that when a reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
However, the Declaration and Appellant’s arguments in the Brief do not offer sufficient factual evidence that the two-part blank set disclosed in Joos was non-enabled or inoperable at the time it was disclosed. 
Declaration, sec. 9); however, this argument fails to negate the enablement of the disclosure of a two-part blank set as disclosed in Joos.
Further, Appellant argued in the Declaration that “both the idea and the costs for this completely new construction have been provided and borne entirely by us, and only after the Joos application was filed” (see sec. 12). However, this argument does not amount to sufficient evidence that undue experimentation would have been necessary to enable a person skilled in the art to make or use the invention disclosed in Joos, which has been long held to be the standard for determining whether a disclosure meets the enablement requirement. See Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916). Appellant’s argument appears to amount to an assertion that a person of ordinary skill in the art would not have been able to conceive of a two-part blank set without the benefit of Appellant’s own disclosure, even though the concept of a two-part blank set was already disclosed in Joos. However, Appellant offers insufficient evidence for this assertion.
Further, Appellant argued in the Declaration that the disclosure of a two-part blank set was “no more than a ‘throw-away’ addition inserted by the patent attorney, and was not ever intended to be an actual suggestion that such might be possible or practicable.” See Declaration at sec. 12; see also Brief at pg. 7. However, Joos discloses that a two-part blank set “is also possible” (see Joos at para [0032]). Examiner asserts that if Joos did not intend the disclosure of a two-part blank set to be possible, then Joos would not have explicitly disclosed that exact possibility.
Declaration, sec. 12. However, Appellant did not furnish persuasive evidence, either in the Declaration or the Brief, that Joos considered a two-part blank set to be merely speculative or impracticable, or that a skilled artisan would have considered such a two-part blank set to be impracticable or speculative.
Appellant argued that “Joos fails to provide any disclosure or suggestion as to how such a two-part blank set might be constructed, how a two-part blank could be handled and how it might function, and there is not one word of enabling disclosure for how this ‘option’ might be accomplished.” See Brief, pg. 8. 
In response, Examiner notes that it has been held that a reference need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). 
Turning to the merits of the rejection over Joos in view of Chan (see Brief, pgs.8-9, under “Rejections Over Joos in view of Chan Should Be Reversed”), Appellant argued that “there was no hint or motivation in Joos for someone skilled in the art that a two-part plastic blank set may provide the level of improved results when filling and sealing the set in a respective fill and closure apparatus…”. Brief, pg. 8. Appellant argued that “Joos teaches in a completely different direction, namely the use of a one-part plastic blank set…”. Id.
Declaration, Joos explicitly discloses a two-part blank set consistent with Applicant’s interpretation of the term “separate”, stating that “…a two-part configuration with the bottom part 2 and the top part 3 being separate therefrom is also possible.” (Joos at para [0032]). 
Thus, Joos does not teach “in a completely different direction” from a two-part plastic blank set as alleged by Appellant; on the contrary, the Joos reference explicitly discloses a two-part construction. Since Joos explicitly teaches that “a two-part configuration with the bottom part 2 being separate therefrom is also possible”, a skilled artisan would have found it obvious to modify the Joos invention to be of a two-part construction instead of a one-part construction, such that the parts are separate, without undue experimentation and with a reasonable expectation of success.
Appellant further argued that claim 13 further distinguishes over the prior art (see Brief, pg. 9). 
However, as noted in the Non-final rejection (see pg. 6), Joos shows in Fig. 2 that the seal is integral with the attachment member and extends into the interior of the applicator tube, and is interpreted to be capable of being torn off (the limitation of a “tear-off seam” only imparts structure insofar as the seam is able to be torn, but otherwise does not limit the seam in a meaningful way; that is to say, any seam that can be torn off a component would be interpreted to a skilled artisan as a “tear-off seam”). 




Respectfully submitted,

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783       
                                                                                                                                                                                                 /OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.